Citation Nr: 1527715	
Decision Date: 06/29/15    Archive Date: 07/09/15

DOCKET NO.  07-34 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left hand disorder, to include as secondary to the service-connected limitation of motion and weakness of grip of the left third metacarpal joint. 

2.  Entitlement to service connection for a disability of the thoracolumbar spine.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran 



ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from July 1976 to March 1978. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied entitlement to the benefits currently sought on appeal. 

The Board notes that the Veteran's left hand disorder has been variously described as a fracture of the left hand, arthritis of the left hand with decreased grip strength, and residuals of third metacarpal fracture.  In August 2007, the RO granted service connection for the residuals of a third metacarpal fracture.  The rating assigned contemplated loss of range of motion of the third metacarpal.  In assigning the rating, the RO also took into account loss of grip strength related to the third metacarpal.  Thus, the issue before the Board is whether service connection for a left hand disorder is warranted, separate from any limitation of motion or loss of grip strength associated with the current disability rating of the third metacarpal joint.  See 38 C.F.R. § 4.14; 4.71a, Diagnostic Code 5229 (2014). 

The Veteran appeared before the undersigned Veterans Law Judge in a Travel Board hearing in St. Petersburg, Florida in June 2008 to present testimony on the issue on appeal.  The record reflects that at this hearing the undersigned set forth the issues to be discussed at the hearing, focused on the elements necessary to substantiate the claims, and sought to identify any further development that was required to help substantiate the claims.  These actions satisfied the duties a Veterans Law Judge has to explain fully the issue and to suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board).  A copy of the hearing transcript has been associated with the claims folder.

This claim was remanded in November 2008 and September 2011 for further development.  The Board instructed the RO (via the Appeals Management Center (AMC)) to attempt to obtain outstanding records of VA and private pertinent treatment, outstanding service treatment records, and to provide the Veteran with VA examinations in conjunction with his claims.  A review of the claims folder reveals that there has been substantial compliance with the Board's remand directives, no further action is required and the Board may proceed with adjudication of the claim.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

In September 2014, the Board solicited an expert medical opinion from a physician with the Veterans Health Administration (VHA) concerning the nature and etiology of the Veteran's left hand and thoracolumbar spine disorders.  Later in September 2014, the Board received the requested VHA opinion regarding the thoracolumbar spine only.  In October 2014, the Board sought clarification regarding the nature and etiology of the Veteran's left hand disorder.  In November 2014, the Board received the requested VHA opinion.  Copies of these opinions have been sent to the Veteran and he has not responded with any additional arguments. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  


FINDINGS OF FACT

1.  The Veteran's current left hand disorder did not have an onset during his period of service or the first year thereafter, and the preponderance of the evidence is against a finding that it is otherwise related to his period of service, to include as secondary to his service-connected limitation of motion and weakness of grip of the left third metacarpal joint.

2.  The Veteran's current thoracolumbar spine disorder did not have an onset during his period of service or the first year thereafter, and the preponderance of the evidence is against a finding that it is otherwise related to his period of service.


CONCLUSIONS OF LAW


1.  The criteria for entitlement to service connection for a left hand disorder are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2014).

2.  The criteria for entitlement to service connection for thoracolumbar spine disorder are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  VA's Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations requires VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not in the record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002). 

These notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). Proper VCAA notice must be provided to a claimant prior to the initial unfavorable decision on the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004). 

In this case, the Veteran was advised in July 2006 of the evidence and information necessary to substantiate his claims, and the responsibilities of the Veteran and VA in obtaining such evidence.  He was specifically notified on how to substantiate a claim for service connection.  The Veteran was further advised of the evidence and information necessary to establish a disability rating and an effective date, in accordance with Dingess/Hartman. 

The VCAA requires that the duty to notify is satisfied, and that claimants are given the opportunity to submit information and evidence in support of their claims.  Accordingly, with respect to VCAA notice, there is no prejudice to the Veteran in the Board's proceeding with the issuance of a decision on the merits as to his claim for service connection. 

In addition to its duty to notify, or inform, the Veteran with regard to his claim, VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and records of pertinent medical treatment since service, and providing the Veteran a medical examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

In this case, the available record includes service treatment records from his second period of service, service personnel records, post-service VA and private medical treatment reports, and the Veteran's own statements.  To the extent that any more recent records may remain outstanding, there is no indication that they are necessary for a fair adjudication of the Veteran's claims.  The Board finds that the notice requirements pertinent to the issues on appeal have been met and all identified and authorized records relevant to the matters have been requested or obtained.  There is no evidence that any additional relevant treatment records exist, and the Veteran has not so alleged.

The Veteran was provided with VA examinations in September 2006 and September 2011.  In each examination report, the examiner identified the nature of the Veteran's claimed disorder and recorded his reported history as well as the findings from clinical examination.   Each VA examiner provided medical conclusions regarding the etiology of the Veteran's diagnosed left hand and thoracolumbar spine disorders; however, the Board found both the 2006 and 2011 VA examiners' opinion to be problematic.  The Board then obtained a VHA medical opinion in September 2014 that addressed the nature and etiology of the Veteran's thoracolumbar spine disorder and obtained a VHA medical opinion in November 2014 that addressed the nature and etiology of the Veteran's left hand disorder.  The November 2014 VHA medical expert also provided a February 2015 addendum medical statement that addressed whether the Veteran's left hand disorder was caused or aggravated by his service-connected residuals of left third metacarpal fracture.  These reports demonstrate that the medical examiners reviewed the evidence of record and rendered an appropriate opinions based on the questions presented by the Board.  These opinions were rendered after a thorough review of the claims file and are supported by the evidence of record.  Any deficiencies in the 2006 and 2011 VA examiners' opinion were resolved by the September 2014 and November 2014 VA medical experts' reports. 

The Board finds that the medical opinions are adequate for adjudication purposes and the adequacy of the medical opinions are discussed in further details below.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The RO/AMC has substantially complied with the Board's November 2008 and September 2011 remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations or opinions with respect to the issues on appeal have been met.  38 C.F.R. § 3.159(c)(4).

In short, the Board has carefully considered the provisions of the VCAA, in light of the record on appeal and, for the reasons expressed above, finds that the development of these issues has been consistent with said provisions.  The Board is satisfied that any procedural errors in the originating agency's development and consideration of the claims were insignificant and nonprejudicial to the Veteran. 

The Veteran has been accorded ample opportunity to present evidence and argument in support of his claims.  See 38 C.F.R. § 3.103.  He has retained the services of a representative, and he testified before the undersigned Board member. 

2.  Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303. Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  Id. 

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b).

Service connection may be granted on a presumptive basis for certain chronic diseases, including organic diseases of the central nervous system, if they are shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

To prevail on the issue of service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In addition, a disability that is proximately due to or the result of a service-connected injury or disease shall be service connected.  38 C.F.R. § 3.310.  When service connection is thus established for a secondary condition, the secondary condition shall be considered part of the original condition.  Establishing service connection on a secondary basis requires evidence sufficient to show: (1) that a current disability exists, and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id. 

A disability which is aggravated by a service-connected disorder may be service connected, but compensation is only available for the degree to which that condition was made worse by the service-connected condition - only to the degree that the aggravation is shown.  38 C.F.R. § 3.310.  In such a situation, VA laws require that the medical evidence must show a baseline level of severity of the nonservice-connected disease or injury, which is established by medical evidence created before the onset of aggravation.  Id.

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.



Left Hand Disorder 

The Veteran seeks entitlement to service connection for his current left hand disorder.  The Veteran contends that his current left hand disorder is related to injuries he sustained in service.  He also contends that his service-connected residuals of third metacarpal fracture has caused or aggravated his current left hand disorder.  Notably, the Veteran's current service-connected residuals of third metacarpal fracture include manifestations of limitation of motion and loss of grip strength in the left hand.  

The current medical evidence shows that the Veteran's left hand disorder is manifested by x-ray evidence of benign bone cyst of the proximal phalanx of the left fifth finger and minimal degenerative changes of the left first metacarpal joint and subjective complaints of neurologic involvement in the left hand despite the lack of diagnostic evidence of carpal tunnel syndrome.  As such, element (1), current disability has been established. 

The Board will now turn to element (2), in-service disease or injury.  A review of the Veteran's service treatment records reflect that in July 1976, the Veteran injured his third finger of his left hand when a glass broke and left a piece in his finger.  The foreign body was removed and he was given a splint.  X-rays showed no foreign bodies.  In January 1977, the Veteran fell on his left hand during training.  There was a small amount of swelling and discoloration.  The hand was tender to the touch.  An ACE wrap was applied.  There was mild edema over the distal radius.  There was limitation of motion with pain in the wrist joint.  The impression was rule out fracture of the navicular hand bone and rule out fracture of the distal radius.  X-ray examination showed a fracture to the third metacarpal joint, only.  On follow-up, the Veteran reported continuing pain and stated that his other fingers were going numb.  He was placed on profile for a fracture to the third metacarpal. 

In February1977, the Veteran reported having severe pain in his left hand at night.  This was his fourth evaluation.  His hand was still in a cast which he felt was too tight.  X-ray examination revealed that the fracture fragments of the middle third metacarpal were considered to be in satisfactory alignment.  The fracture was healing well and the cast was removed.  On December 1977 medical board separation evaluation, no wrist or hand abnormality was reported or diagnosed. 

Post-service treatment records show that the Veteran complained of left hand problems since his in-service hand injuries.  At a May 1978 VA examination, the Veteran had mild tenderness over the medial portion of the third metacarpal, but x-ray report revealed no abnormalities.  A December 1993 VA examination shows findings of decreased sensation to pinprick testing over the volar aspect of the index and long fingers, and the Veteran complained of intermittent episodes of numbness and tingling in the thumb, index, and long fingers since he hurt his left hand when climbing out of a foxhole in 1977.  A September 2006 VA examination shows findings of left hand grip weakness and decreased sensation, as well as x-ray evidence involving first and fifth fingers.  Although October 2011 VA examiner concluded that there was no objective physical findings to support a current verifiable left hand diagnosis, the examination report continues to show some sensory deficits but insufficient evidence of carpal tunnel syndrome as well as x-ray evidence of benign bone cyst at fifth proximal phalanx.  

The Board observes that the evidence of record does not show that the Veteran had degenerative changes involving the left fifth or first finger in service, at separation, or until 2006, which comes almost three decades after his discharge from service.  38 C.F.R. §§ 3.303, 3.307, 3.309.  Notably, diagnostic testings in January 1977 and May 1978 did not reflect any bone abnormalities involving the left fifth or first finger.  While the service treatment records do demonstrate a fracture to the left third finger, there were no findings involving the left fifth or first finger, and the Veteran has already been awarded service for residuals of fracture to the left third finger.  

That being said, the Board cannot ignore that the Veteran's service treatment records contain various complaints involving the left hand since the January 1977 fall.  In addition, the Veteran has been service-connected for residuals of fracture of left third metacarpal joint, and the Veteran has complained of left hand problems as result of his residuals of fracture of left third metacarpal joint.  As such, element (2), in-service injury has been met.

With respect to element (3), nexus or relationship, the weight of the competent medical evidence of record is against a finding that the Veteran's current left hand disorder is related to any aspect of his service.  Here, the Board finds that the more probative medical nexus evidence comes from the November 2014 VHA medical expert report and weighs heavily against the Veteran's claim.  The November 2014 VHA medical expert concluded that the Veteran's current left hand disorder, other than residuals of left third metacarpal joint fracture, are not related to his period of service, to include in-service left hand injury and complaints.  It was noted that the service treatment records reflected that the Veteran suffered from a fracture of the left third metacarpal which follow-up x-rays revealed had healed completely, and the record did not demonstrate involvement in the left fifth or first finger.  With regard to the Veteran's in-service complaints of numbness and tingling, the VHA medical expert noted that subsequent diagnostic testing did not reflect findings indicative of carpal tunnel syndrome until 2011 and it was unlikely that the Veteran developed carpal tunnel syndrome as a result of his 1977 fall.  The VHA medical expert further stated that most cases of carpal tunnel syndrome are of unknown causes and not the result of metacarpal fractures.  The VHA medical expert concluded that based on a review of the evidence of record, it was less likely than not that the Veteran's current left hand disorders were the result of the 1977 injury.  

There is no adequate medical opinion of record to the contrary of the findings by the November 2014 VHA medical expert.  The Board has considered the December 2006 private medical statement, in which a private physician concluded that the Veteran's current left hand disorders were related to his reported in-service injuries; however, this medical opinion was only based on the Veteran's reported history and not a review of the claims folder.  Without a reasoned analysis that is used to support his medical opinion regarding a medical nexus, such a statement has limited, if any, probative value.  See Neives-Rodriguuez v. Peake, 22 Vet. App. 295, 304 (2008).  Here, December 2006 private physician failed to address the medical evidence that only demonstrates in-service fracture of left third metacarpal joint, which follow-up x-rays showed completely healed.  Moreover, the private physician failed to provide any discussion on how the Veteran's 1977 left hand injury would have resulted in degenerative changes in the left fifth and first finger almost thirty years after the initial injury.  The Board considers the December 2006 private physician's opinion to be inadequate for adjudication purposes and to lack any probative value that can be used against the Veteran's claim.  See Id., 22 Vet. App. at 304.

The Veteran has been accorded ample opportunity to furnish medical and other evidence in support of his service-connection claims, and against the reasoned conclusions of the November 2014 VA examiner; he has not done so.  See 38 U.S.C.A. § 5107(a) [it is a claimant's responsibility to support a claim for VA benefits]. 

With respect to the Veteran's alternative claim that his left hand disorder was caused or aggravated by his service-connected residuals of left third metacarpal fracture, in order to prevail satisfy element (3), there must be evidence of nexus evidence establishing a connection between the service-connected disability and the current disability.  See 38 C.F.R. § 3.310.  There is no medical opinion of record that links the Veteran's left hand disorder to his service-connected residuals of fracture of left third metacarpal joint.  On the contrary, the November 2014 VHA medical expert, in a February 2015 addendum, stated that based on a review of the medical evidence of record, that the Veteran's left hand disorder was less likely as not caused by or aggravated by his service-connected residuals of third metacarpal fracture with manifestations of limitation of motion and loss of grip strength.  The Board finds the November 2014 VHA medical experts February 2015 medical conclusion to be highly probative as it was based on a thorough review of the Veteran's medical history and cited to the relevant evidence of record.

The Veteran's assertions and statements are the only evidence relating his left hand disorder to his period of service.  The Board has considered these statements.  The Veteran is competent to report symptoms of pain, weakness, tingling and numbness in his left hand, which are all capable of lay observations.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (noting that lay testimony is competent to establish observable symptomatology but not competent to establish medical etiology or render medical opinions).  However, the Veteran is not competent to establish a nexus between his subjective complaints and left hand disorder as opposed to his already service-connected residuals of left third metacarpal fracture.  As a lay person, the Veteran lacks the appropriate medical training and expertise; therefore, he is not competent to render a probative (i.e., persuasive) opinion on a medical matter such as the etiology of a complex medical disability (to include the one here at issue).  See, e.g., Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  As such, his assertions in this regard have no probative value.

As noted above in the legal criteria above, under 38 C.F.R. § 3.303(b) , an alternative method of establishing the second and third service-connection element for certain chronic diseases is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Degenerative arthritis is one of the chronic diseases listed under 38 C.F.R. § 3.309. Here, the medical evidence fails to demonstrate that the Veteran's degenerative arthritis in his left fifth and first fingers manifested to a compensable degree with in the first year after separation and does not support a continuity of the Veteran's symptoms between his separation from service in 1978 until 2006 when degenerative arthritis was first shown by x-ray evidence.  Moreover, the Board places greater probative value in the November 2014 VHA medical expert's opinion that the Veteran's current symptoms are not associated with his in-service left hand injury. 

Accordingly, element (3), a nexus or relationship between the current diagnosed disorder and injury in service, has not been satisfied, and the Veteran's service-connection claim fails on this basis.  The benefit of the doubt rule is not for application because the evidence is not in relative equipoise.

Back Disorder 

The Veteran seeks entitlement to service connection for a back disorder.  He contends that his current back disorder is related to injury he sustained during his period of service.

The Veteran's back disorder is manifested by x-ray evidence of degenerative changes of the lower portion of the thoracic spine involving T11-12 and possibly spondylosis of L5, as well as an assessment of somatic dysfunction of the lumbar spine.  As such, element (1), current disability has been established.

With regard to element (2), in-service disease or injury, the Veteran's service treatment records do reflect complaints and treatment for low back problems.  
In April 1977, the Veteran had a sharp pain in the lower lumbar region for two days.  His back had bothered him before but this was the first time that he had requested treatment.  There was muscle spasm, limitation of motion, and muscle rigidity present.  There was no swelling or bruising.  The assessment was muscle spasm.  He was prescribed pain killers.  In May 1977, the Veteran fell on bleachers in the gym.  He had tenderness at the low lumbar region.  Physical examination revealed that the Veteran could walk on his tip toes and heels, forwards and backwards.  He could also drop from tip toes to heels.  He could also step onto a chair, exerting muscle.  He had "enlarged muscles in the left center lower back."  The assessment was muscle spasm lower center left back.  He was instructed on ice massage and given pain medication.  He was instructed to return to the clinic in 24 hours.  On December 1977 medical board separation evaluation, no back abnormality was reported or diagnosed. 

Private treatment records reflect that in April 1993, the Veteran received treatment for low back pain related to a lifting injury.  X-rays completed in March 1992 showed rotoscoliosis of the thoracic spine.  April 1992 X-rays showed possible early anterior spur formation at L-3.  The assessment was somatic dysfunction of thoracic and lumbar spine, as well as thoracic lumbar spine strain, moderate to severe.   The September 2006 VA examination report shows the Veteran reported that he had injured his back while playing basketball in service and he had received continuity of treatment for low back pain since the mid-1980s.  X-ray examination showed degenerative changes of the lower portion of the thoracic spine involving T11-12 and minimal degenerative changes of the lumbosacral spine, possibly spondylosis of L5.  The September 2011 VA examination report shows that there was x-ray evidence of mild anterior spur of L1-L2, but no evidence of arthritic facet changes, and the examiner felt that the current diagnosis was likely somatic thoracolumbar spine dysfunction.  

The Board observes that while there is evidence of in-service back complaints, the evidence of record does not show that the Veteran had degenerative changes involving his thoracolumbar spine in service, at separation, or until 1992, which comes almost a decade after his discharge from service.  As such, the evidence does not establish in-service disease or service connection on a presumptive basis.  See 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

The remaining question on appeal is whether the Veteran's current diagnosed disorder is related to his in-service back injuries in order to establish element (3), medical nexus.  Based on a review of the competent evidence, the Board finds that the preponderance of the competent lay and medical evidence is against a finding that his current back disorder is related to his period of service.

The Board finds that the more probative medical nexus opinion comes from the September 2014 VHA medical expert report and weighs heavily against the Veteran's claim.  The September 2014 VHA medical expert concluded that the Veteran's current thoracolumbar spine disorder was less likely than not related to his in-service back injury from carrying heavy equipment and completing training drills, or the back injuries and muscle spasms.  The VHA medical expert found that the diagnostic evidence of degenerative changes in the thoracolumbar spine was not indicative of a prior injury as opposed to the natural aging process.  The VHA medical expert supported this medical conclusion by citing to medical literature and noted the lack of facet degeneration on x-ray films.  The September 2014 VHA medical expert found that there was no evidence that findings described in 1993 or 2006 are outside the expected radiographic findings of normal adult males.  It is unlikely that carrying heavy equipment and completing training drills or back injuries and muscle spasms in service contributed to the Veteran's current degenerative process, which was also supported by the lack of facet degeneration.  The VHA medical expert concluded that based on a review of the evidence of record and the medical literature, it was less likely than not that the Veteran's current thoracolumbar disorder was in any way related to the Veteran's period of service.  

The Board has considered the December 2006 private medical statement, in which a private physician concluded that the Veteran's current back disorders were related to his reported in-service injuries; however, this medical opinion was only based on the Veteran's reported history and not a review of the claims folder.  Moreover, September 2014 VHA medical expert specifically addressed the December 2006 private physician's medical conclusion that the diagnostic evidence of degenerative changes at T 11-12 was indicative of a prior injury as opposed to minor traumas over time, and the VHA medical expert strongly disagreed.  Notably, the September 2014 VHA medical expert specifically found that the December 2006 private physician's medical conclusion was not supported by a review of the evidence of record or medical literature.  Rather, the September 2014 VHA medical expert found that the diagnostic evidence of degenerative process in the Veteran's thoracolumbar spine was consistent with minor traumas over time due to the natural aging process.  

The Board finds that the VHA medical expert's negative medical nexus opinion is more probative in this matter, and it weighs heavily against the Veteran's claim.  In this regard, the VHA medical expert provided rational statements in support of his medical conclusions as detailed above.  The Board also gives significant probative value to the comments from the 2014 VHA medical expert, since the VHA medical expert had access to the entire claims file, to include the service treatment records, post-service treatment records, and the 2006 private medical statement.  See Neives-Rodriguuez v. Peake, 22 Vet. App. 295, 304 (2008).

The Board considered whether the Veteran's lay evidence constitutes competent and credible evidence of etiology in this particular case.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing the symptoms at the time support at later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir 2006).  In this case, the Board concludes that the etiology of degenerative disease of the spine is a complex matter requiring medical expertise.  Although the Veteran is competent to report his symptoms of pain, the diagnosis of degenerative disease and determination of its etiology require medical examination, imaging, and detailed assessment of medical history.  The Board concludes that the Veteran does not possess the necessary medical training and is not competent to provide an etiology of the disorders. 

As noted above in the legal criteria above, under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third service-connection element for certain chronic diseases, including arthritis, is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Indeed, the Veteran has asserted at times during the appeal period that he has experienced low back since his service period to the present day. 

The Board acknowledges the Veteran injured his spine during his period of service, which is supported by his service treatment records.  The Board also acknowledges the competence of the Veteran's statements that he has had symptoms involving his spine since his period of service.  These are competent recitations of facts as he recalls them.  However, medical professionals have considered the Veteran's in-service treatment for back problems as well as his reports of symptoms since then, but the 2014 VHA medical expert concluded that the Veteran's current thoracolumbar disorder did not have an onset during his period of service or was related to his period of service.  The Board finds that the VHA medical expert's opinion is more probative in this matter and weighs heavily against the Veteran's claim. 






	(CONTINUED ON NEXT PAGE)



Accordingly, the Board finds that the preponderance of the evidence is against a finding that the Veteran's current back disorder had an onset in service or is otherwise related to his period of service.  The evidence in this case is not so evenly balanced to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The preponderance is against the Veteran's claim, and it must be denied.


ORDER

Entitlement to service connection for a left hand disability, to include as secondary to the service-connected limitation of motion and weakness of grip of the left third metacarpal joint is denied. 

Entitlement to service connection for a disability of the thoracolumbar spine is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


